DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2017-160405), as cited on the IDS, wherein the machine English translation is used for citation, as evidenced by Organosilicasol® products sheet.
Regarding claims 1, 3-5, and 11; Matsumoto et al. teaches, in a preferred embodiment, a UV curable ink for ink jet, comprising THFA (tetrahydrofurfuryl acrylate; UV curable compound), Lucirin TPO® (photoinitiator), and MIBK-SD (colloidal silica having a methacryloyl group (i.e. organic coating agent) and an average particle diameter of 12 nm) [T1, Ex1].  
Matsumoto et al. teaches other inorganic particles suitable for use in the present invention, which include zinc oxide [0019].  Matsumoto et al. teaches the number average particle diameter of the inorganic particles is 0.01 microns (10 nm) to 3 microns or less [0022].   It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  It is noted that the instant specification lists suitable inorganic particles to be employed as the second particle include zinc oxide, thus it is the Examiner’s position that the zinc oxide of Matsumoto et al. necessarily possess the property of preventing transmission of at least a part of UV rays having a wavelength region of shorter than 385 nm.
Organosilicasol® products sheet provides evidence that MIBK-SD is a colloidal silica which is used to significantly improve the scratch, chip and mar resistance of coatings.  It is noted that the instant specification lists colloidal silica to be preferential as the first inorganic particle (for improving strength), thus it is the Examiner’s position that the colloidal silica of Matsumoto et al. necessarily possess the property of improving strength.


Response to Arguments
Applicant's arguments filed 01 November 2022 have been fully considered but they are not persuasive.
The anticipatory rejection in view of Matsumoto has been withdrawn, thus Applicants arguments directed to this rejection are moot.
Applicants argue Matsumoto fails to disclose, teach or suggest the above technical features emphasized in the now-pending independent claim 1.  Applicants argue Matsumoto cannot achieve the technical effects “prevent degradation, such as yellowing cause by ultraviolet rays, and improve the product life.”
The Examiner respectfully disagrees.  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  It is well settled that it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
 As such, Masumoto renders obvious the basic claimed UV curable ink, as required by the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767